The need for measures to protect the Roman Catholic Cathedral of St Joseph in Bucharest, Romania - an endangered historical and architectural monument (written declaration): see Minutes
(DE) Mr President, President Pöttering asked us yesterday to be on time for the vote. Many of us tried, but the lifts here in the building are not capable of bringing our colleagues down from the upper floors in time. Perhaps something could be done about this, or the bell could be rung a bit earlier.
Well, Mr Rack, do not worry: we did begin again at exactly 12 noon and it is now 12.04 p.m., so we are not doing too badly.